Order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered on or about November 16, 1994, which, inter alia, granted plaintiffs’ motion for summary judgment for specific performance of an agreement to sell improvements under the Loft Law and which declared void a subsequent agreement entered into between the owner and the outgoing tenant, unanimously affirmed, with costs.
The owner’s failure to act within 20 days to either match the offer made by the incoming tenants, or to challenge the fair market value before the Loft Board or the suitability of the incoming tenants in court, as required by the Regulations of the Loft Board (29 RCNY 2-07), results in the owner’s acceptance of the incoming tenants and sale of improvements to them. Here, the record makes it clear that the landlord failed to properly act within the required 20-day period, and accordingly, the motion court properly granted summary judgment to plaintiffs. Concur — Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.